52 F.3d 321NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
In re:  Mario Alonso MARQUEZ-RAMOS, Petitioner.
No. 95-8004.
United States Court of Appeals, Fourth Circuit.
Submitted:  March 15, 1995Decided:  April 18, 1995

Marie Alonso Marquez-Ramos, Petitioner Pro Se.
Before RUSSELL and WILLIAMS, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Mario Alonso Marquez-Ramos petitions this Court for a writ of mandamus compelling the magistrate judge assigned to review his petition for habeas corpus relief under 28 U.S.C. Sec. 2255 (1988) to recuse himself, and requiring action on his motion without further delay.  Because Ramos's allegations that the magistrate judge is biased against him cite to no extrajudicial source for the bias, we find that recusal is unwarranted.  See In re Beard, 811 F.2d 818, 827 (4th Cir.1987).  Moreover, we disagree with Ramos's contention that the delay in this case is, at this point, unreasonable.  We therefore grant leave to proceed in forma pauperis, but deny the petition.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

PETITION DENIED